Banke, Judge.
This is an appeal by the defendants from a judgment for the plaintiff contractor in a suit to recover for breach of a subcontract. The case was tried without a jury. In ruling for the plaintiff, the court made no findings of fact, but merely concluded as a matter of law that the contract was valid, that the defendants were bound by it, and that the plaintiff had incurred $80,374.30 in damages as the result of the defendants’ failure to perform. Held:
The judgment is vacated and the case remanded for entry of proper findings of fact and conclusions of law as to all material issues, as required by Code Ann. § 81A-152 (a). See Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471) (1975); Spivey v. Mayson, 124 Ga. App. 775 (186 SE2d 154) (1971); Barkwell v. Helms, 137 Ga. App. 290 (223 SE2d 485) (1976).

Judgment vacated and case remanded.


Deen, P. J., and Carley, J., concur.